Exhibit 10.15
            




SUPPORT COMPENSATION AGREEMENT
This Support Compensation Agreement (“Agreement “) dated as of April 1, 2019,
between Honda Motor Co., Ltd. (“HMC”), a Japanese corporation having an address
at No. 1-1 Minami-Aoyama, 2-chome, Minato-ku, Tokyo 107-8556, Japan, and
American Honda Finance Corporation (“AHFC”), a California corporation having an
address at 20800 Madrona Avenue, Torrance, California 90503 (HMC and AHFC
together constituting the “Parties” to this Agreement).


WHEREAS, the Parties have executed that certain Keepwell Agreement dated
September 9, 2005 (the “Keepwell Agreement”), pursuant to which HMC agrees,
inter alia, to assure that AHFC has the liquidity to punctually meet its payment
obligations under any Debt, as defined in the Keepwell Agreement, and that AHFC
has a positive consolidated tangible net worth; and


WHEREAS, the Parties wish to specify the compensation that HMC will be entitled
to receive from AHFC as consideration for undertaking its obligations under the
Keepwell Agreement.


NOW, THEREFORE, in consideration of the foregoing the Parties hereby agree that:


1.     PAYMENTS
1.01.     (a)    As consideration for HMC’s undertaking its obligations under
the Keepwell Agreement, AHFC agrees to pay a fee to HMC (the “Keepwell Fee”) for
each calendar quarter beginning on or after the date of this Agreement
(“Coverage Period”) equal to the Period Average, as defined in paragraph (b) of
this section, of each type of Keepwell Obligation, as defined in paragraph (c)
of this section, multiplied by the Quarterly Fee Rate for that type of Keepwell
Obligation, as specified in paragraph (d) of this section.
    (b)    The period Average is the sum divided by three of the amounts
outstanding at the end of the last U.S. Business Day (“Business Day”) of each
month of the Coverage Period, disregarding any adjustments under FAS 133 and FAS
52.
(c)    The types of Keepwell Obligations are:
(i) Debt, as defined in the Keepwell Agreement, with an initial maturity of one
year or less (“Short-Term Keepwell Obligations”), and
(ii) Such Debt with an initial maturity of more than one year (“Medium-Term
Keepwell Obligations”).
(d)    The Quarterly Fee Rates are:
(i) For Short-Term Keepwell Obligations, one-fourth of the Short-Term Rate, as
specified in Attachment A to this Agreement, and
(ii) For Medium Term Keepwell Obligations, one-fourth of the Medium-Term Rate as
specified in Attachment A to this Agreement.


2.     PAYMENT TERMS
2.01.    (a)    Within two Business Days after the end of a Coverage Period,
AHFC shall send to HMC a Support Compensation Report (“Report”) for the Coverage
Period substantially in the form of ATTACHMENT B to this Agreement, which
contains AHFC’s calculation of the Keepwell Fee owed to HMC for the Coverage
Period.
(b)    When HMC receives a Report pursuant to paragraph (a) of this section
2.01, HMC shall promptly review the Report and inform AHFC if it disagrees with
any part of the Report,




--------------------------------------------------------------------------------

Exhibit 10.15
            




in which case the Parties shall confer to resolve the disagreement, and, if
necessary, AHFC shall promptly send HMC a revised Report.
(c)    If the HMC accepts a Report (either the initial Report or a revised
Report), HMC shall send AHFC an invoice for the amount shown in the Report as
owned to HMC, and AHFC shall pay that amount within 15 Business Days from the
date of the invoice.


2.02.    AHFC may offset against a Keepwell Fee the amount of any expenses that
AHFC has incurred on behalf of HMC since the effective date of this Agreement
(and not previously used as an offset under this section) in connection with any
obligation subject to the Keepwell Agreement, provided that AHFC lists these
expenses in the Report covering the Keepwell Fee against which the offset is
claimed.


2.03.    If any amount payable by AHFC pursuant to this Agreement is subject to
withholding tax in the United States, AHFC is authorized to withhold and pay
such tax to the United States rather than to HMC, but AHFC shall note the tax to
be withheld in the Report that calculates the taxable amount.


2.04.     (a)    All payments to HMC pursuant to this Agreement shall be
determined and made in U.S. dollars.
(b)    For purposes of determining Period Average Keepwell Obligations, the
amount of such Obligations that are not denominated in U.S. dollars shall be
converted to U.S. dollars at prevailing exchange rates on the last Business Day
of the Coverage Period over which the Period Average is determined.


3.     TERM OF AGREEMENT
3.01.    The initial term of this Agreement shall expire on March 31, 2020, but
shall automatically be renewed for subsequent 12-month terms unless one Party
gives written notice of non-renewal to the other Party more than 30 days prior
to the end of a term.


3.02    Notwithstanding section 3.01 of this Agreement, AHFC’s duties under this
Agreement shall terminate when the Keepwell Agreement terminates and AHFC has
paid HMC the amounts due under the Reports for all Coverage Periods through the
one during which the Keepwell Agreement terminates.




--------------------------------------------------------------------------------

Exhibit 10.15
            






4.     OTHER PROVISIONS
4.01.    This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of California.


4.02.    The Attachments to this Agreement are part of this Agreement, and
capitalized terms in the Attachments shall have the same meaning as they do in
the rest of this Agreement.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.


HONDA MOTOR CO., LTD


By: /s/ Masao Kawaguchi            
Name: Masao Kawaguchi
Title: General Manager, Finance Division


AMERICAN HONDA FINANCE CORPORATION


By: /s/ Masahiro Nakamura            
Name: Masahiro Nakamura
Title: Vice President and Treasurer




--------------------------------------------------------------------------------

Exhibit 10.15
            






ATTACHMENT A
FEE RATES
1.    FEE RATES
1.01.    Unless modiଁed pursuant to sections 2.01 through 2.03 of this
Attachment A:
(i) The Short-Term Rate is 0.05 percent; and
(ii) The Medium-Term Rate is 0.22 percent.


2.     MODIFICATION OF FEE RATES
2.01.    If a Triggering Event, as deଁned in section 2.03 of this Attachment,
occurs, the Parties shall negotiate whether and to what extent the Short-Term
and Medium Term Rates (“Fee Rates”) should be modified and, if they cannot
agree, shall hire a third party satisfactory to both Parties to determine Fee
Rates that are consistent with arm’s length principles promulgated by the
Organization for Economic Cooperation and Development and transfer pricing
regulations in Japan and the United States. The determination of the third party
shall be binding on the Parties, and the Parties shall share equally the costs
of obtaining the determination.


2.02.    If new Fee Rates are determined pursuant to section 2.01 of this
Attachment, the new Fee Rates shall be recorded in a schedule to this Attachment
and shall be effective at the beginning of the ଁrst Coverage Period following
the date of the Triggering Event, unless the Parties agree on a different
effective date.


2.03.    For purposes of this Attachment, a Triggering Event is:
(a)    A notice from one Party to the other of a desire to reconsider the Fee
Rates,
(b)    A payment by HMC required under the Keepwell Agreement, or
(c)    A change in the credit rating of HMC by Standard & Poor’s and Moody’s
Investor Service, Inc.




--------------------------------------------------------------------------------

Exhibit 10.15
            






ATTACHMENT B
FORM OF SUPPORT COMPENSATION REPORT


SUPPORT COMPENSATION REPORT FROM AHFC TO HMC
REGARDING THE KEEPWELL AGREEMENT FOR THE PERIOD [Dates of Coverage Period]


 
Short-Term Keepwell Obligations
Keepwell Medium-Term Obligations
Total
A. Month-End Obligations
 
 
 
B.    1st Month
 
 
 
C.    2nd Month
 
 
 
D.    3rd Month
 
 
 
E. Period Avg. Obligations
    [(B+C+D)/3]
 
 
 
 
 
 
 
F. Fee Rate
 
 
 
G. Quarterly Fee Rate [(F/4)]
 
 
 
 
 
 
 
H. Keepwell Fee [E x G]
 
 
 
 
 
 
 
I. Offsets
 
 
 
   [List]
 
 
 
J. Total Offsets
 
 
 
 
 
 
 
K. Payment Due [H – J]
 
 
 
L. Withholding Tax
 
 
 
M. Net Payment Due [K - L]
 
 
 





